Citation Nr: 1517785	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-36 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1954.  The Veteran passed away on May [redacted], 2012, and the appellant is the surviving spouse of the Veteran.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, denying the claim of service connection for the cause of the Veteran's death.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran passed away on May [redacted], 2012.  The cause of death was found to be metastatic lung cancer.  

2.  The appellant is the surviving spouse of the Veteran.  

3.  At the time of the Veteran's death, he was service-connected for hearing loss and tinnitus.  

4.  The Veteran's service-connected disabilities did not cause, or contribute, to his death, nor was his death otherwise related to military service.  

5.  When the Veteran passed away, he had no pending claim and there were no VA benefits that he was owed but had not been paid.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).  

2.  Accrued benefits are not payable to the appellant.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  The appellant was provided with the information required by Hupp in the March 2013 rating decision.  While this information was not provided to the appellant until after the initial adjudication of her claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Furthermore, the appellant has provided VA with no information suggesting that she has in any way been prejudiced by the delay in notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Under these circumstances, the Board finds that the notification requirements have been satisfied.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA attempted to obtain the Veteran's service medical records.  However, in March 2013, VA made a formal finding on the unavailability of the Veteran's service treatment records from March 14, 1951, to March 13, 1954.  Copies of the Veteran's VA treatment records were obtained and documents associated with his death have been associated with the claims folder.  Significantly, neither the appellant nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Cause of Death

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  The Veteran passed away on May [redacted], 2012, due to metastatic lung cancer.  It is her contention that the Veteran's service in Korea put him at risk for exposure to hazardous materials and that his cancer should be treated as service-connected on a presumptive basis.  However, as outlined below, there is no presumptive basis for diseases based on hazardous material exposure in Korea.  Furthermore, there is no competent evidence of record linking the Veteran's cause of death to a service-connected disability or military service.  As such, service connection for the cause of the Veteran's death cannot be established.  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2014).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2014).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2014).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2014).

At the time of the Veteran's death, he was service-connected for hearing loss and tinnitus.  The record contains no competent evidence suggesting any potential link between these disabilities and metastatic lung cancer.  As such, the preponderance of the evidence of record demonstrates that a service-connected disability did not cause, or contribute, to the Veteran's death.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran's metastatic lung cancer was not otherwise incurred in or caused by military service.  The Board recognizes that the Veteran's service treatment records are unavailable for review.  Nonetheless, there is no evidence of this disability within one year of separation from active duty.  The record reflects that the Veteran was seen in February 2012 for a lung biopsy.  Further testing confirmed left upper lobe lung cancer.  This is the first evidence of this condition - nearly 60 years after separation from active duty.  Another February 2012 record notes that the Veteran smoked 1.5 packs of cigarettes daily for 60 years and quit smoking 15 years earlier.  Subsequent records of medical treatment make no suggestion of any potential link between the Veteran's lung cancer and military service and the record contains no competent opinion to suggest they are related.  The record also does not contain evidence of chronic symptomatology associated with this condition since separation from active duty.  

The Board recognizes that the appellant believes the Veteran's lung cancer is related to exposure to hazardous materials during military service.  However, the record contains no evidence to suggest that the appellant has the requisite training or expertise to offer a medical opinion as complex as linking lung cancer to alleged exposure to hazardous materials more than half of a century earlier.  Furthermore, she has provided no support in her assertion that the Veteran was in fact exposed to any hazardous material during military service.  In the April 2013 notice of disagreement, she specifically noted that the Veteran's service in Korea put "him at risk of exposure."  She did not assert that the Veteran ever reported being exposed to any hazardous materials and she has not provided any other evidence to demonstrate that such exposure actually occurred.  While the Board is extremely sympathetic to the appellant's situation, service connection for cause of death cannot be established based on a lay opinion that the Veteran may or have may not been exposed to an unknown chemical decades prior to his development of cancer.  Without actual evidence of exposure and a competent opinion linking this exposure to the Veteran's 2012 cancer, service connection cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for the cause of the Veteran's death must be denied.

Accrued Benefits

The pertinent law and regulations governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The United States Federal Circuit Court has made it clear that, in order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

In this case, the Veteran died in May 2012.  Review of the record reveals that in November 2003, VA received a claim from the Veteran seeking service connection for bilateral hearing loss.  This claim was granted in full in a May 2004 rating decision.  No further claims were initiated by the Veteran prior to his death.  In essence, the pertinent facts in this case are not in dispute.  The Veteran did not have any claims pending at the time of his death, and there were no existing rating decisions under which he might have been entitled to benefits which were not paid.  See 38 C.F.R. § 3.160(c), (d).  Therefore, the appellant's claim must be denied because of the absence of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.  

The claim of entitlement to accrued benefits is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


